DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,688,423. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 16, ‘423 claim 1 provides a replacement filter element as part of its filtration system that anticipates the claim. ‘423 differs in so much as it further describes the filter element as part of a larger filtration system.
Regarding claims 17-21, ‘423 claims 2-6 anticipate and/or render obvious the respective claims.
Regarding 25, ‘423 claim 1 further provides the removable pin detaches from the endcap (…will separate from…) when the replacement filter element is removed from the filtration system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 25, the claim requires that the removable pin detaches from the endcap when the replacement filter element is removed from the filtration system. However, claim 16 has already provided this aspect with the language “…such that the removable pin will stay in the drain valve when the replacement filter element is removed from the filtration system” and “a drain valve of a filtration system”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-27 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Gullett (USP 5,695,636).
Note regarding claim interpretation: the drain valve and filtration system are not positively recited aspects of the claimed invention. The claimed invention is limited as far as can be understood to the filter element per se.
Regarding claims 16-21, Gullett discloses in figures 1-3, a replaceable filter element (10) comprising:
Filter media (50),
A bottom endcap (30) comprising a first surface facing the filter media (see underside of 30 including ribs 39) and a second surface opposite the first surface (top side of 30), and
A removable pin removably coupled the bottom endcap via a first interference fit (60, C9/L5-15), the removable pin (60) extending from the second surface (see figure 1 for instance) in a direction away from the filter media (figure 1).  With respect to the functional relationship with a drain valve of a filtration system when the filter is installed in the filtration system, this limitation is functional in nature and does not further define the structure being claimed as the claim is directed to the element alone and is not positively reciting or requiring a filtration system.  As such, the claims are examined as only directed to requiring a filter element with the structures of the element considered appropriate/capable of the specified functions.
Gullet further provides a cylindrical extension extending from the bottom endcap with a wall defining a central opening and the pin is within the opening and circumscribed by the wall (Outer diameter wall forming annular channel 37, channel 37 and defines the outermost limit of the central opening; the central opening subsequently being filled with material making up the part of element 30 that is circumscribed by 37 and having openings 62 and 35/35’/36 therewithin).
Regarding claim 22, Gullet further provides the second surface of the bottom endcap defines a recess (62) which receives at least part of the pin (see figures 2-3).
Regarding claims 23-25, the removable pin if presented with a suitable drain valve would be capable of operating as claimed. Note the manner of operating a device does not impact the patentability of the device (see also MPEP 2114 II).
Regarding claim 26, Gullet further provides the pin and cylindrical extension are axially aligned (see e.g. in figure 3, both extend in the same axial direction away from the filter head).
Regarding claim 27, the removable pin combined with the cylindrical extension if presented with a suitable drain valve would be capable of operating as claimed. Note the manner of operating a device does not impact the patentability of the device (see also MPEP 2114 II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759